Case 2:19-cv-04376-JMA-AYS Document 10 Filed 01/13/21 Page 1 of 3 PageID #: 81




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK                                                    For Online Publication Only
-------------------------------------------------------------------------X
                                                                                           FILED
TRUSTEES OF THE NORTHEAST
                                                                                           CLERK
CARPENTERS HEALTH, PENSION,
ANNUITY, APPRENTICESHIP, AND                                                     1/13/2021 3:13 pm
LABOR MANAGEMENT COOPERATION FUNDS,
                                                                                    U.S. DISTRICT COURT
                                                                               EASTERN DISTRICT OF NEW YORK
                                       Plaintiffs,                                  LONG ISLAND OFFICE

                   -against-                                                 MEMORANDUM AND ORDER
                                                                             19-CV-4376 (JMA)(AYS)
DUNCAN PARTNERS, LLC,

                                       Defendant.
-------------------------------------------------------------------------X

AZRACK, United States District Judge:

         Pending before the Court is the motion of petitioners Trustees of the Northeast Carpenters

Health, Pension, Annuity, Apprentice and Labor Management Cooperation Funds (“Petitioners”)

to confirm and enforce an Arbitrator’s Award rendered pursuant to a collective bargaining

agreement between the New England Regional Council of Carpenters, or a predecessor thereto,

and Duncan Partners, LLC (“Respondent”). The record reflects that proper service was made on

Respondent, (ECF No. 8), but no answer, motion, or other appearance was filed on behalf of

Respondent.

                                               I.        DISCUSSION

    A. Confirmation of the Arbitration Award

         This is an action under the Employee Retirement Income Security Act (“ERISA”), the

Labor Management Relations Act (“LMRA”), and the Federal Arbitration Act (“FAA”) to confirm

and enforce an arbitration award. Confirmation of an arbitration award is a “summary proceeding

that merely makes what is already a final arbitration award a judgment of the court . . . and the

court must grant the award unless the award is vacated, modified or corrected.” D.H. Blair & Co.


                                                             1
Case 2:19-cv-04376-JMA-AYS Document 10 Filed 01/13/21 Page 2 of 3 PageID #: 82




v. Gottdiener, 462 F.3d 95, 110 (2d Cir. 2006) (citing 9 U.S.C. § 9) (internal quotation marks

omitted). As a result, “courts must grant an arbitrator’s decision great deference.” Trs. of Empire

State Carpenters Annuity, Apprenticeship, Labor‐Mgmt. Cooperation, Pension and Welfare Funds

v. HVH Enter. Corp., No. 13‐CV‐2769(JS)(ARL), 2014 WL 923350, at *4 (E.D.N.Y. Mar. 10,

2014) (citation omitted) (brackets omitted); -
                                             see also -
                                               - ---    - - -Football
                                                      Nat’l  - - - - - -League
                                                                         - - - - -Players
                                                                                  - - - - -Ass’n
                                                                                           - - - -v.
                                                                                                  - -Nat’l
                                                                                                     ---


Football League Mgmt. Council, 523 F. App’x 756, 760 (2d. Cir. 2013) (citation omitted). A

court’s review of an arbitration award pursuant to a collective bargaining agreement “is very

limited.” Major League Baseball Ass’n v. Garvey, 532 U.S. 504, 509 (2001). The arbitrator’s

reasoning for an award does not require an explanation, “and the award should be confirmed if a

ground for the arbitrator’s decision can be inferred from the facts of the case. Only a barely

colorable justification for the outcome reached by the arbitrators is necessary to confirm the

award.” D.H. Blair, 462 F.3d at 110 (internal quotation marks and citations omitted); see also A

& G Coal Corp. v. Integrity Coal Sales, Inc., 565 F. App’x 41, 42 (2d Cir. 2014). Even though the

Court may not have all of the material that the arbitrator’s decision was based on, “the Court need

only ensure that the arbitrator had some grounds on which to grant the damages spelled out in the

[a]ward.”    In re Trs. of Empire State Carpenters Annuity, Apprenticeship, Labor‐Mgmt.

Cooperation, Pension and Welfare Funds, Nos. 13‐6364, 14‐325, 14-2893, 2015 WL 968125, at

*7 (E.D.N.Y. Feb. 27, 2015), adopted by, 2015 WL 1247085 (E.D.N.Y. Mar. 18, 2015) and 2015

WL 1396475 (E.D.N.Y. Mar. 25, 2015) (citation omitted). Since a petition to confirm an

arbitration award is generally accompanied by a record, the Second Circuit has instructed that the

Court treat an unanswered petition “as akin to a motion for summary judgment based on the

movant’s submissions.” D.H. Blair, 462 F.3d at 109‐10. Thus, the Court may decide the merits

of a petition to confirm an arbitration award based solely on the petition and accompanying

submissions. Id.

                                                    2
Case 2:19-cv-04376-JMA-AYS Document 10 Filed 01/13/21 Page 3 of 3 PageID #: 83




       Based upon examination of the unanswered Petition and motion papers, I find that

Petitioners have demonstrated that there are no genuine issues of material fact precluding summary

judgment as to all portions of the arbitrator’s award as the arbitrator’s decision drew its essence

from the collective bargaining agreement and provides more than “a barely colorable justification

for the outcome reached.” D.H. Blair, 462 F.3d at 110.

   B. Damages

       Petitioners seek to (1) confirm the Arbitration Award, and (2) be awarded judgment against

Respondents for $85,629.17 pursuant to the Arbitration Award. Based upon a review of the

Petition, motion papers, declaration, and other documentary evidence, see Trs. of Empire State

Carpenters Annuity, Apprenticeship, Labor‐Mgmt. Cooperation, Pension and Welfare Funds v.

Gregory, No. 14‐CV‐2900, 2015 WL 1611307, at *6 (E.D.N.Y. Apr. 10, 2015) (relying on

petitioners’ submissions to support confirmation of unanswered arbitration award and calculate

damages), I find that Petitioners have established that the arbitrator’s award of $85,629.17 should

be confirmed, and attorneys’ fees and costs in the amount of $1,485.00 should be awarded.

                                     II.    CONCLUSION

       Based on the foregoing, the Court hereby confirms the Arbitration Award, and orders that

Petitioners be awarded judgment against Respondent for $85,629.17 pursuant to the Arbitration

Award and $1,485.00 in attorneys’ fees and costs. The Clerk of Court is respectfully directed to

enter judgment accordingly and close this case. Petitioners shall serve a copy of this Order on

Respondents and file proof of service on ECF within seven (7) days.

SO ORDERED.

Dated: January 13, 2021
       Central Islip, New York
                                                      /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE

                                                3
